Evans, P. J.
(After stating the foregoing facts.)
1. Over objection,-the court allowed a witness to testify that the defendant Edwards had stated to him that the plaintiff would not do anything for his father-in-law, would not wash his clothes, iron them, and that he was going to spend, or had spent, $25 to investigate her character, and talked that she was not a nice woman. Another witness, who was the son of the defendant Daniel J. Moss and a brother-in-law of the defendant Edwards, was allowed to testify that Edwards said to him: “Boys,'if yon all will stick to me, we will run that old lady off. I can get six men in Mableton to swear that your father’s mind is not all right.” These conversations were had just prior to the separation; and the objection was that the statements were not made in the presence of the other defendants in the case, and were incompetent. The petitioner alleged, as one of the reasons why she was forced to leave the roof of her husband, the conduct of his son-in-law, Edwards, the purpose of which was to cause her to leave her husband, and that such conduct put her in peril of her life, and met the approval of her husband. The husband and the son-in-law specifically denied these charges in their sworn answers. The wife testified to various acts of threatened violence on the part of the defendant Edwards, and that her husband, when informed of this, would curse and abuse her because she had not resented it. Substantially the plaintiff alleged that all of the defendants were doing various acts in concert for the purpose of causing her to leave the home of her husband; and what was said by one of them in the course of the common design was competent evidence.
2. The court also received in evidence a letter,. dated August 18, 1914, to Daniel J. Moss, purporting to be signed by Mary Edwards, per J. A. H. Edwards. There was proof thát-D. J. Moss received it by due course of mail, and that it was in the handwriting of the defendant Edwards. The purport of the letter was a complaint that Mrs. Edwards had been working for her father since her majority, and that all she had received for such work was 25 and 15 cents per week; a demand of compensation in the sum of $35 for assisting in making the present crop and for household services rendered; and a complaint that her father had brought *198some one else to his home to reap the benefits of her hard-earned labor. In view of the range of the evidence, authorizing an inference that the defendant had made the transfers of the property since the separation from his wife, and that the defendant Edwards had written the transfers on the notes, which purported to have borne date prior to his marriage, and Edwards’ positive affirmance in his answer that the notes and deed, which were shown to be practically all the property of Daniel J. Moss, were in the possession of his wife at the time of their marriage, the evidence was competent.
3. The hearing was on the application for the allowance of temporary alimony, and of counsel fees, until the trial of the issue of permanent alimony. Under the evidence the judge did not abuse his discretion in allowing the temporary alimony and counsel fees, and preserving the status, under the terms named in the order. Judgment affirmed,.

All the Justices concur.